Citation Nr: 0320189	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  01-00 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound of the right arm, evaluated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active service from February 1976 to August 
1981.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2000 rating decision of a Regional Office (RO) 
of the Department of Veterans Affairs (VA) which confirmed 
and continued a noncompensable evaluation for residuals of a 
gunshot wound of the right arm (major extremity).  The right 
arm disability was then rated under Diagnostic Code 5202 for 
application to impairment of the humerus.  

By rating decision of March 2001, the RO granted a 10 percent 
evaluation for the right arm disability, effective December 
1999.  The right arm disability was then reclassified under 
Diagnostic Code 5205 for application to impairment of 
Muscle Group V.  An October 2002 rating decision found clear 
and unmistakable error (CUE) in a prior rating decision, and 
a 10 percent evaluation was assigned for right arm gunshot 
wound residuals, effective August 1981.

The veteran requested to appear before a travel section of 
the Board, and a hearing was scheduled for early March 2001.  
But in a memorandum dated in late February 2001, his 
representative advised that the veteran's request for a 
hearing be withdrawn.  See 38 C.F.R. § 20.704(e) (2002).


FINDING OF FACT

The residuals of the gunshot wound of the veteran's right arm 
(his major extremity) are productive of moderate impairment 
of Muscle Group V and moderate impairment of Muscle Group VI.



CONCLUSION OF LAW

A higher 20 percent rating is warranted for the residuals of 
the gunshot wound of the right arm.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic Codes 5205, 
5206 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service connection was granted and a noncompensable 
evaluation was initially assigned for residuals of a gunshot 
wound of the right arm, effective August 1981.  A 10 percent 
evaluation was later assigned for the right arm gunshot wound 
residuals, effective retroactively to August 1981.  

Service department records show that the veteran sustained a 
gunshot wound of the right arm in July 1976.  The injury was 
the result of an accidental discharge of a weapon.  The 
bullet struck the veteran in the upper part of the right arm.  
On an examination in July 1981 for service separation, it was 
noted that a gunshot wound had involved a bullet passing 
through the right upper arm, and a fracture.  

A VA examination was performed in November 1981.  The veteran 
complained of stiffness and sharp pain in the right elbow.  
Clinical inspection revealed no abnormal range of motion from 
the gunshot wound injury.  X-ray examination of the right 
elbow showed no fracture or dislocation.  Minimal deformity 
of the distal right humerus was seen.

A VA examination of muscles was performed in February 2000.  
It was reported that the veteran sustained an accidental, 
through-and-through gunshot wound of the right lower arm.  
The bullet entered anteriorly, fractured the right humerus, 
and exited posteriorly.  The veteran was taken to a service 
department hospital where the wound was cleansed and debrided 
and a splint and cast were applied.  The elbow was placed in 
a flexed position in a hanging cast, across the veteran's 
chest.  The cast was left in place for several weeks.  The 
veteran indicated that, following removal of the cast until 
the present, he noticed frequent episodes of pain and 
stiffness in the right arm and right elbow.  Reportedly, he 
was placed on limited duty following the injury; however, he 
was eventually returned to full duty.  He referred to post-
service employment with the postal service where, as a mail 
distributor, he had to lift up to 70 pounds of weight.  He 
stated that he lost about two weeks a year from work due to 
his arm condition.  

Physical examination revealed a scar proximal to the elbow 
crease anteriorly in the right arm.  The scar was well-
healed, nontender and not adherent to underlying tissue.  The 
scar was not depressed or elevated.  An exit wound scar was 
seen in the posterior aspect of the right elbow.  The scar 
was well-healed, nontender and not adherent to underlying 
tissue.  No damage to underlying musculature or bone could be 
palpated about the wound scars.  The right elbow showed no 
tenderness or swelling.  Range of motion of the right elbow 
was as follows:  flexion was to 140 degrees, the veteran 
lacked 10 degrees of full extension; pronation and supination 
of the forearm were each to 80 degrees.  Flexion and 
extension of the right elbow were performed with 5/5 muscle 
strength.  

It was noted that the veteran was right-handed.  He stated 
that he had difficulty dressing, but was otherwise 
independent in the activities of daily living.  The examiner 
indicated that a report of x-ray examination of the right 
elbow had been reviewed.  The diagnoses were residuals of a 
gunshot wound of the right arm; residuals of a well-healed 
fracture of the right humerus with retained metallic foreign 
bodies; degenerative spur, base of the right olecranon 
process; and 
well-healed, nontender and nonadherent transverse scar of the 
right arm.

VA medical records, dated from November 1999 to March 2000, 
reflect that the veteran received physical therapy for the 
right upper extremity.  In December 1999, x-rays of the right 
elbow showed an old healed fracture of the distal shaft of 
the humerus.  There was mild angulation of the apex of the 
humerus laterally.  Metallic foreign bodies were seen in soft 
tissue about the fracture site.  No other abnormality was 
identified.  In February 2000, x-rays showed an old healed 
fracture deformity of the distal shaft of the right humerus.  
In March 2000, active flexion of the right elbow was from 10 
degrees to 115 degrees.  Supination and pronation of the 
right elbow were within normal limits.  Motor power was 4/5 
in the right biceps and the remaining motor power in the 
right upper extremity was within normal limits.  The 
assessment was that pain level in the right arm was decreased 
from 
6/10 to 3/10.  

VA medical records, dated from May 2000 to January 2001, 
reflect that the veteran continued to receive physical 
therapy for complaints of pain and tightness of the right 
arm.  On clinical inspection in May 2000, the right arm 
revealed slight tenderness over the biceps (distal) arm near 
the gunshot wound site.  Motor power was 5/5; sensory status 
was intact.  In January 2001, clinical inspection revealed 
tenderness over the right biceps area; motor power was 5/5; 
sensory status was intact.  

In his substantive appeal, received in January 2001, the 
veteran complained of spasms limiting full extension of the 
right arm, resulting in lack of strength along with pain.  He 
reported inability to lift weight during spasms.  He related 
that he could not fully extend or rotate his arm.  He 
indicated that his right arm had a permanent bow to it.  In a 
statement received in March 2001, the veteran claimed that 
cramping of the right arm was a major interference with his 
performing his duties as a mail handler.  

A VA orthopedic examination was performed in April 2001.  The 
veteran complained of intermittent pain involving the distal 
aspect of the right biceps.  He referred to four or five 
flare-ups a year of right arm symptoms, with each flare-up 
lasting three to four days per episode.  He indicated 
generalized weakness of the right upper extremity.  He 
reported fatigability and lack of endurance if he needed to 
use the right arm repeatedly.  He remarked that he had missed 
eight days from work since January 2001.  He noted use of a 
TENS unit, but indicated that the right arm failed to show 
improvement.  He denied episodes of dislocation or 
subluxation.  

Physical examination revealed that the veteran had full 
flexion and extension of the right elbow.  Over the right 
biceps was a scar which was slightly raised and darker in 
color than the surrounding tissue.  Over the lateral triceps 
was a scar of an exit wound.  There was some numbness 
surrounding both the entry wound and the exit wound.  The 
veteran had some tenderness in the biceps groove.  Motor 
testing of the upper extremities, including shoulder 
abduction and elbow flexion and extension, was 4+/5 on the 
right compared with 5/5 on the left.  The examiner referred 
to prior x-ray examination of the right forearm.  The 
diagnoses were right humerus fracture, healed with some 
angulation; retained foreign body, distal area of the right 
humerus; and bony spur at the base of the olecranon process.

VA medical records, dated from August 2001 to July 2002, 
reflect that the veteran continued to complain of pain and 
tightness involving the right arm.  The assessment was right 
bicep myofascial pain syndrome.  

II.  Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Following the RO's adjudication of 
the veteran's claim, VA issued regulations implementing the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326  (2002).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and, therefore, applicable.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by letter 
dated in May 2003 that VA would obtain all relevant evidence 
in the custody of a Federal department or agency.  He was 
advised that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records for him.  The duty to notify of necessary evidence 
and of responsibility for obtaining or presenting that 
evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  There is 
no indication that other Federal department or agency records 
exist that should be requested.  The claimant has not advised 
of private medical records that would support his claim.  He 
was notified of the need for VA examinations, and they were 
accorded him.  The veteran was asked to advise VA if there 
were any other information or evidence he considered relevant 
to his claim so that VA could help him by getting that 
evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statements of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  A remand for the 
purpose of affording the RO an opportunity to consider the 
claim in light of the regulations implementing the VCAA would 
only further delay resolution of the veteran's claim with no 
benefit flowing to the veteran.  Accordingly, the Board 
will address the merits of the claim.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2002).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).

38 C.F.R. § 4.55 provides principles of combined ratings for 
muscle injuries.  The provisions of that regulation are set 
forth below.  

(a)	A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.
(b)	For rating purposes, the skeletal muscles of the body 
are divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm 
and hand (diagnostic codes 5307 through 5309); 3 muscle 
groups for the foot and leg (diagnostic codes 5310 through 
5312); 6 muscle groups for the pelvic girdle and thigh 
(diagnostic codes 5313 through 5318); and 5 muscle groups 
for the torso and neck (diagnostic codes 5319 through 5323).


(c)	There will be no rating assigned for muscle groups 
which act upon an ankylosed joint, with the following 
exceptions:
(1)	In the case of an ankylosed knee, if muscle group XIII 
is disabled, it will be rated, but at the next lower level 
than that which would otherwise be assigned.
(2)	In the case of an ankylosed shoulder, if muscle groups 
I and II are severely disabled, the evaluation of the 
shoulder joint under diagnostic code 5200 will be elevated 
to the level for unfavorable ankylosis, if not already 
assigned, but the muscle groups themselves will not be 
rated.
(d)	The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.
(e)	For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will 
be increased by one level and used as the combined 
evaluation for the affected muscle groups.
(f)	For muscle group injuries in different anatomical 
regions which do not act upon ankylosed joints, each muscle 
group injury shall be separately rated and the ratings 
combined under the provisions of Sec. 4.25.

38 C.F.R. § 4.56 provides a framework for evaluating 
disabilities from muscle injuries.  The provisions of that 
regulation are set forth below.

(a)	An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.
(b)	A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.
(c)	For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.
(d)	Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1)	Slight disability of muscles.
(i)	Type of injury.  Simple wound of muscle without 
debridement or infection.
(ii)	History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.
(iii)	Objective findings.  Minimal scar.  No evidence of 
fascial defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.

(2)	Moderate disability of muscles. 
(i)	Type of injury.  Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.
(ii)	History and complaint.  Service department record or 
other evidence of in-service treatment for the wound.  Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.
(iii)	Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

(3)	Moderately severe disability of muscles.
(i)	Type of injury.  Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.
(ii)	History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.
(iii)	Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

(4)	Severe disability of muscles.
(i)	Type of injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.
(ii)	History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.
(iii)	Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability:
(A)	X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.
(B)	Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.
(C)	Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.
(D)	Visible or measurable atrophy.
(E)	Adaptive contraction of an opposing group of muscles.
(F)	Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle.
(G)	Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

A 10 percent rating is warranted for moderate impairment of 
Muscle Group V of the major extremity.  A 30 percent rating 
is warranted for moderately severe impairment of the major 
extremity.  Function of Muscle Group V:  Elbow supination (1) 
(long head of biceps is stabilizer of shoulder joint); 
flexion of elbow (1, 2, 3).  Muscle Group V comprises the 
flexor muscles of the elbow:  (1)  Biceps; (2)  brachialis; 
(3)  brachioradialis.  38 C.F.R. § 4.73, Diagnostic Code 
5306.

A 10 percent rating is warranted for moderate impairment of 
Muscle Group VI of the major extremity.  A 30 percent rating 
is warranted for moderately severe impairment of the major 
extremity.  Function of Muscle Group VI:  Extension of elbow 
(long head of triceps is stabilizer of shoulder joint).  
Muscle Group VI comprises the extensor muscles of the elbow:  
(1)  Triceps; (2)  anoconeus.  38 C.F.R. § 4.73, Diagnostic 
Code 5306.  

A review of the record discloses that a gunshot wound of the 
right arm involved a through-and-through injury to the biceps 
(classified as Muscle Group V under governing criteria) and a 
through-and-through injury to the triceps (classified as 
Muscle Group VI under governing criteria).  The veteran is 
right-handed, so the gunshot wound involved his major arm.  

The gunshot wound resulted in a fracture the humerus near the 
point where it joins the elbow.  The wound required 
relatively minor treatment measures of debridement and 
casting.  The veteran was eventually returned to full duty 
after several weeks during which he wore a splint and cast.  
Hence, the wound did not necessitate a prolonged period of 
convalescence.

The medical evidence reveals that the residuals of a gunshot 
wound of the right arm are manifested primarily by 
asymptomatic scars.  There are no objective findings of 
atrophy of affected muscles of the right arm or of loss of 
deep fascia or muscle substance or impairment of muscle 
tonus.

The Board is aware of the veteran's statement that the right 
arm is tight and painful and that he experiences right arm 
spasms with increased activity.  The symptoms the veteran 
describes indicate that he may experience some fatigue-pain 
and lowered threshold of fatigue stemming from the muscle 
injury.  At the same time, however, there is no objective 
evidence showing that the muscle injury produces more than 
moderate weakness or that it results in impairment of 
coordination or significant uncertainty of movement.  In this 
regard, the medical evidence demonstrates good motor power of 
affected muscles, with strength graded at least 4 on a scale 
of 5.

The currently assigned 10 percent rating contemplates 
moderate impairment from damage to Muscle Group V of the 
major arm.  These muscles primarily govern flexion of the 
elbow.  In order to be entitled to assignment of the next 
higher rating of 30 percent, there must be evidence of 
moderately severe impairment of affected muscles of the right 
arm.  This has not been demonstrated.  

As noted above, the veteran's gunshot wound involved not only 
Muscle Group V, but also Muscle Group VI of the major arm.  
Muscle Group VI primarily governs extension of the elbow.  
The medical evidence discussed above shows that the veteran 
has moderate impairment, but no more, of Muscle Group VI, for 
which a 10 percent evaluation is warranted, separate from the 
evaluation assigned for Muscle Group V.  By assigning 
separate evaluations of 10 percent for each of two affected 
muscle groups acting upon the same joint, this decision of 
the Board results in an overall combined rating of 20 percent 
for residuals of the gunshot wounds of the right arm.  See 
38 C.F.R. § 4.25.



The Board also has considered other potentially applicable 
diagnostic codes for evaluating the residuals of the gunshot 
wound to the veteran's right arm.  The original injury from 
the gunshot wound resulted in a fracture of the distal end of 
the humerus, near the point where it meets the elbow.  
However, the fracture healed well and displays no more than 
mild angulation.  The medical evidence demonstrates that the 
veteran does not have malunion of the humerus of the major 
arm with marked deformity nor does he have recurrent 
dislocation of the humerus of the major arm at the 
scapulohumeral joint, with frequent episodes and guarding of 
all arm movements.  Consequently, he cannot receive a rating 
higher than 20 percent under 38 C.F.R. § 4.71a, Diagnostic 
Code 5202 (2002).  

A separate rating may be assigned for scars from the gunshot 
wound of the right arm, if the wound scars are compensable.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  The medical 
evidence does not show the presence of a symptomatic wound 
scar of either Muscle Group V or Muscle Group VI of the right 
arm.  The scars are not poorly nourished, with repeated 
ulceration, nor are they tender and painful to objective 
demonstration, nor do they produce limitation of function of 
the right arm.  Hence, assignment of a separate evaluation 
for either wound scar is not warranted under 38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, or 7805 (2002).  

ORDER

A 20 percent rating is granted for residuals of a gunshot 
wound of the right arm, subject to governing criteria 
pertaining to the payment of monetary awards.  



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

